Citation Nr: 0306898	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  00-21 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of a shell fragment wound of the right 
foot, currently rated as 20 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected residuals of a shell fragment wound of the right 
flank, currently rated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from July 1948 to April 1952.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2000 rating decision by the RO.  

The veteran was scheduled to testify at a personal hearing 
before a Veterans Law Judge in April 2002.  However, he 
failed to report for the scheduled hearing or request that 
the hearing be rescheduled.  

In June 2002, the Board determined that additional 
development was necessary before appellate review could be 
undertaken with respect to these matters.  



FINDINGS OF FACT

1.  The service-connected right foot shell fragment wound 
residuals are now shown to be manifested by pain, weakness, a 
lowered threshold of fatigue and decreased sensation of the 
middle and fourth toes productive of a disability picture 
that more nearly approximates that of severe injury.  

2.  The service-connected right flank shell fragment wound 
residuals are now shown to be productive of a disability 
picture that more nearly approximates that of moderately 
severe impairment.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating 30 percent 
for the service-connected residuals of a shell fragment wound 
of the right foot have been met. 38 U.S.C.A. §§ 1155, 5107, 
7104 (West 2002); 38 C.F.R. §§ 4.7, 4.56, 4.71a, including 
Diagnostic Code 5284 (2002).  

2.  The criteria for the assignment of a rating of 30 percent 
for the service-connected residuals of the shell fragment 
wound of the right flank with damage to Muscle Group XIX, 
have been met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
38 C.F.R. §§ 4.7, 4.55, 4.56, 4.73 including Diagnostic Code 
5319 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A careful review of the service medical records shows that 
the veteran suffered shrapnel wounds to his right foot and 
right flank in Korea in May 1951 when his gun exploded next 
to him.  

In a February 1953 rating decision, the RO granted service 
connection for the residuals of a shell fragment wound of the 
right flank and assigned a 10 percent rating.  The RO 
assigned a 20 percent rating to the service-connected 
residuals of a shell fragment wound of the right foot.  

In February 2000, the veteran filed his claim for increased 
ratings for the service-connected residuals of a shell 
fragment wound of the right foot and of the right flank.  

The veteran was afforded a VA examination in November 2000 
when he noted that he broke his hip in April 2000.  With 
regard to his right foot, the veteran reported that the 
middle and fourth toes of the right foot stayed numb all the 
time.  According to the veteran, he had a retained foreign 
body in the foot and had had the right shoe built up.  

With regard to the right flank, the veteran indicated that he 
had pain in the right flank that extended to the right lower 
quadrant of the abdomen at the end of the day.  

The examination revealed a well-developed, well-nourished 
male in no distress.  The veteran had a limp on the right 
leg, had a built-up shoe for the right foot and used a cane 
in the right hand with a crutch in the left,  

The veteran was tender in the right flank and the right upper 
quadrant of the abdomen, but had no rebound tenderness.  The 
examiner noted an unsightly tender scar of the right flank 
that measured 14 cm in length and .5 cm in width.  The front 
end of the scar in the abdomen area was 3 cm in length and .5 
cm wide, and .5 cm deep.  This was the wound of entrance.  

The veteran's right foot had an unsightly tender stellate 
scar that measured 4 cm in length and 3 cm in width.  It was 
located to the lateral portion of the talus.  It was slightly 
depressed.  He had a scar on his foot at the base of the 
fourth toe that measured 2 cm X 1 cm.  It was unsightly and 
not tender.  His pulses were normal in both feet, and both 
feet were cold to the touch.  The right leg was smaller and 
weaker than the left leg, but reflexes were normal.  The 
examiner also noted a 7 cm shortening of the right leg as 
compared with the left leg.  

The examiner noted that x-ray studies of the right foot 
showed mild demineralization and narrowing and sclerosis of 
the visualized joint spaces and surfaces.  The impression was 
that of osteoporosis and osteoarthritis consistent with the 
veteran's age and no interval change.  No metallic foreign 
bodies were seen.  

The diagnosis included that of residual shell fragment wound 
to the right foot, right flank and right knee.  It was noted 
that the examination had revealed shortening of the right leg 
and unsightly and tender scars of the right foot and right 
flank.  

X-ray studies of the abdomen did not reveal any retained 
foreign bodies.  Slight muscle loss in the right foot due to 
the shrapnel wound, with the muscles involving Group X was 
diagnosed.  Finally, muscles involving the right flank wounds 
with slight decrease in muscle mass involving Group XIX was 
noted.  

In a July 2001 rating decision, the RO granted service 
connection for the scars associated with the right foot and 
right flank shell fragment wounds.  A separate 10 percent 
rating was assigned for each scar.  

The veteran was reexamined in October 2002.  With regard to 
the right foot, the veteran reported having weakness, 
stiffness and pain.  There was no swelling, heat or redness.  
The veteran did have fatigability and lack of endurance.  His 
right foot was made worse when he stood or walked.  

The examiner noted that the only surgery with regard to the 
service-connected residuals of a shell fragment wound of the 
right foot and right flank was cleaning of the wounds.  An 
abdominal examination revealed normal bowel sounds.  He was 
very tender at the wound of entrance site, right flank.  
There was no tenderness over the aneurysm area.  He was 
tender from previous hiatal hernia surgery in the 
epigastrium.  The unsightly tender scars of the right flank 
and right foot were again noted.  The veteran's gait showed a 
limp on the right leg.  The veteran used a cane in the left 
hand.  

The veteran's light touch and pain were decreased in the 
middle of the fourth and fifth toes of the right foot.  He 
could not move the middle, fourth or fifth toes due to nerve 
damage.  X-ray studies of the right foot showed mild spurring 
of the inferior aspect of the calcaneum, with mild 
degenerative changes seen in the first MP joint and IP joints 
of the right foot, significant osteopenia, no fracture, lytic 
or blastic abnormality was seen.  There was no evidence of 
any retained metal.  

The diagnosis included that of right foot status post 
shrapnel wound with inability to move the middle, fourth and 
fifth toes and unsightly scar from the shrapnel wound.  The 
veteran also had decreased pain and light touch of the 
middle, the fourth and fifth toes of the right foot.  The 
muscle involvement was that of Group X.  There was involved 
of the peroneal nerve.  

With regard to the right flank, the diagnosis was that of 
unsightly tender scars of the right flank of the abdomen from 
his wounds.  Previous x-ray studies of the abdomen did not 
reveal any foreign bodies.  The right flank wounds were noted 
to have caused a slight decrease in muscle mass of Group XIX.  

The examiner noted that the neurological damage of the right 
foot was due to the service-connected shell fragment wounds.  
However, the examiner opined that the veteran's mild 
degenerative changes of the first MP joint and the IP joints 
of the right foot, with significant osteopenia, were 
consistent with the veteran's age and had nothing to do with 
the shrapnel wound of the right foot.  The examiner also 
noted that the veteran had pain and functional loss due to 
the service-connected right foot disability.  

Finally, the examiner noted that the veteran had such marked 
problems with the right leg, including a marked shortening 
that required a built-up shoe, but that much of the problems 
were due to the old fracture of the right hip and not due to 
the foot in and of itself.  

The examiner also noted that it would involve pure 
speculation to state that any functional problems of the 
right leg and foot were due to the right foot alone, with 
weakened movement, excessive fatigability, incoordination, 
subluxation or instability, when the whole right leg had 
these multiple problems.  The examiner concluded that the 
problem of weakened movement, excessive fatigability, 
incoordination, could all be related to the right hip problem 
or the right knee problem or the right foot problem, but more 
likely than not, was related to all three.  

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002) 38 C.F.R. Part 4 (2002).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2002).  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2002).  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are considered in evaluating disabilities of the 
musculoskeletal system and these include pain, weakness, 
limitation of motion and atrophy.  Painful motion with the 
joint or periarticular pathology which produces disability 
warrants the minimum compensation.  38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59 (2002).  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).


Right Foot.

The veteran's injury of the right foot is currently rated 
under 38 C.F.R. § 4.71a, including Diagnostic Code 5284, for 
"other foot injuries."  

Under this Diagnostic Code, a moderate foot injury is rated 
as 10 percent disabling; a moderately severe foot injury is 
rated as 20 percent disabling; and a severe foot injury is 
rated as 30 percent disabling.

The Board has considered functional loss due to pain under 38 
C.F.R. § 4.40 (2002) and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2002).  In this case, the Board finds 
that the service-connected right foot shell fragment wound 
residuals are currently shown to be productive of a 
disability picture that more nearly approximates that of 
severe foot injury under Diagnostic Code 5284.  

There is ample medical evidence to indicate that the veteran 
suffers from pain, instability, incoordination and 
fatigability or functional limitation of the right foot.  
Moreover, the clinical findings are more consistent with 
severe disablement warranting a rating of 30 percent under 
Diagnostic Code 5284.  See DeLuca v. Brown, 6 Vet. App. 321 
(1993).  

The Board notes that the veteran's right foot shell fragment 
wound residuals are not shown to include shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts 
or intermuscular biding and scarring.  In addition, findings 
of ragged, depressed and adherent scars, loss of deep fascia 
or muscle substance or soft flabby muscles in wound areas are 
not shown.  

Moreover, it is pertinent to note that the veteran is already 
receiving a 10 percent rating for scarring of the right foot, 
as well as a separate 10 percent rating for the scar of the 
right flank.  


Right Flank.

As noted hereinabove, the veteran is currently assigned a 10 
percent rating under the provisions of 38 C.F.R. § 4.73, 
including Diagnostic Code 5319 (2002) that pertains to the 
muscles of the abdominal wall.  

A 10 percent rating is warranted for moderate injury to 
Muscle Group XIX.  A 30 percent rating is afforded moderately 
severe muscle injury to Muscle Group XIX.  The higher 
evaluation of 50 percent requires severe muscle injury.  

The veteran's history includes debridement of the wound, but 
prolonged infection due to the shell fragment wound, 
intermuscular binding or scarring, or bone fracture has not 
been demonstrated.  The VA examiner in October 2002 noted 
that the veteran s right flank wounds has caused some 
decrease in muscle mass.  

Having considered the evidentiary record in its entirety, the 
Board finds that the service-connected right flank shell 
fragment wound residuals are now productive of a level of 
impairment that more nearly approximates that of moderately 
severe injury to Muscle Group XIX.  

The veteran noted having tenderness with regard to the right 
flank.  While pain is present and a significant part of his 
current disability picture, it is not of such severity as to 
be equivalent to severe disability necessary for entitlement 
to the next higher rating of 50 percent.  In view of the 
foregoing, the preponderance of the evidence is for the 
assignment of an increased rating of 30 percent for the 
service-connected wound residuals.  

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective on November 9, 2000.  

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the veteran was notified of the RO's 
decision.  The RO's decision, Statement of the Case, 
Supplemental Statement of the Case and letters, informed him 
of the evidence needed to support his claim.  VA has met its 
duty to inform the veteran.  

The Board concludes that the discussions in the RO's 
decision, Statement of the Case and Supplemental Statement of 
the Case informed him of the information and evidence needed 
to substantiate his claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has not referenced any unobtained, 
obtainable, evidence that might aid his claim.  

Hence, the Board finds that VA has fulfilled any duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to reopen the claims, to provide notice of the 
veteran's responsibility to provide evidence, and to provide 
notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  He was 
advised of the evidence necessary to substantiate his claim.  

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran; in fact, it appears 
that all evidence identified by the veteran has been obtained 
and associated with the claims folder.  Furthermore, the 
veteran underwent a VA examinations in conjunction with this 
appeal in November 2000 and October 2002.  Hence, the claim 
is ready to be considered on the merits.  

Hence, a remand for the RO to address the VCAA again would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  



ORDER

An increased rating of 30 percent for the service-connected 
residuals of the shell fragment wound of the right foot is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  

An increased rating of 30 percent for the service-connected 
residuals of the shell fragment wound of the right flank is 
granted, subject to the regulations controlling to 
disbursement of VA monetary benefits.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

